COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In re Mark Thompson, Sr.

Appellate case number:     01-13-00789-CV

Trial court case number: 2013-03434

Trial court:               246th District Court of Harris County

        On September 13, 2013, relator, Mark Thompson, Sr., filed a mandamus petition,
requesting that we stay the proceedings in the above-referenced trial court cause. Accordingly,
we ORDER that all proceedings in the above-referenced underlying case are stayed. See TEX. R.
APP. P. 52.10(b). This stay is effective until the case in this Court is finally decided or the Court
otherwise orders the stay lifted. Any party may file a motion for reconsideration of the stay. See
id. 52.10(c).
        We further ORDER that the response to the mandamus petition by any real party in
interest, if any, shall be due Monday, October 14, 2013.
       It is so ORDERED.


Judge’s signature: ___/s/ Jane Bland____________________________________
                    Acting individually  Acting for the Court


Date: __September 13, 2013____________________